Title: Editorial Note
From: 
To: 


       On 25 March 1774, aroused at the presumption which Boston had earlier displayed in dumping the East India Company’s tea into the harbor, Parliament passed the Boston Port Act. This was the first of a series of harsh measures known as the Coercive, or Intolerable, Acts, which were designed to bring Massachusetts to heel. Instead they stirred an immediate storm of resistance, which produced that final colonial union necessary to make the fight for independence a reality. Adams’ minutes of the arguments in a case arising in the first days of the Port Act’s operation, which are printed below, are hardly prophetic of these later developments.
       The Act, which was to remain in force until the Town had paid for the tea and made good other damage incurred through its rebelliousness, provided that after 1 June 1774 no goods other than food or fuel shipped coastwise could be loaded or unloaded in Boston Harbor, except by vessels which were there on or before that date. Even these ships were to depart by 14 June. Other vessels found moored or hovering in the Harbor, or within a league of it, could be seized as forfeit if they did not depart within six hours after being warned by a naval or customs officer. Violations of the Act were to be prosecuted in the same manner as offenses against the Acts of Trade, which meant at common law or in Admiralty at the option of the prosecutor.
       All that is known of the case which Adams minuted has been deduced from his notes. Some time in April 1774, one Ross, master of a vessel of unknown name, sailed from an unknown port bound for New York with a cargo which included indigo and wrought plate. When about 1500 miles from Boston, the vessel was seriously damaged, presumably through stress of weather. Finding his condition such that he could not make New York, Ross put into Boston although he had heard “in his Passage” that the port was closed. The date of his arrival cannot be calculated with any certainty; the best guess is that it was about the middle of June, but it could have been as late as mid-July. Apparently recognizing this as a genuine case of distress, Admiral Montagu and the customs officers allowed Ross to enter the port for repairs. But Ross overstayed his welcome. After an indeterminate period, probably two to three weeks, his ship was still not ready to sail, and he had begun to offer some of his cargo for sale, perhaps to raise necessary funds.
       The Crown now acted, presumably by seizing the vessel and libeling her in the Admiralty Court. In view of the local reaction to the Port Act, it is unlikely that the customs officers would have entrusted any case under it to a jury, and there is no record of any proceeding at common law. Daniel Leonard argued the case for the Crown and William Tudor appeared for Ross, who had presumably filed a claim for the vessel. Adams’ minutes show that he attended the argument. It thus could have taken place before he left for the eastern circuit on 20 June, but it was probably held between his return from the eastward on about 18 July and his departure on 10 August to attend the Continental Congress at Philadelphia. The question chiefly agitated at the hearing was whether Ross had been diligent in getting his ship ready to put to sea. No record has been found of the result, but it seems most probable that the vessel was acquitted, because no notice of her sale as forfeit appeared in the Boston newspapers.
      